—Appeal by the *243People from an order of the Supreme Court, Kings County (Gorges, J.), entered November 4, 1993, which, after a jury verdict finding the defendant guilty of murder in the second degree, granted the defendant’s motion to set aside the verdict and dismissed the indictment.
Ordered that the order is affirmed.
Under the circumstances of this case, the Supreme Court properly granted the defendant’s request to charge the jury that the identifying witness was an accomplice as a matter of law (see, CPL 60.22 [2]; People v Sweet, 78 NY2d 263, 265; People v Tucker, 72 NY2d 849, 850; People v Tusa, 137 AD2d 151, 156). The Supreme Court also properly granted the defendant’s motion to set aside the verdict since the People failed to provide corroborative evidence tending to connect the defendant to the crime (see, CPL 60.22 [1]; People v Breland, 83 NY2d 286; People v Moses, 63 NY2d 299, 305). Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.